UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1442



MORTON M. LAPIDES, SR,

                                              Plaintiff - Appellant,

          versus


NATIONAL CITY BANK OF MINNEAPOLIS,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-467-1-WDQ)


Submitted:   June 10, 2004                 Decided:   June 17, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Morton M. Lapides, Sr., Appellant Pro Se.     Gregory Alan Cross,
Charles Michael Campisi, VENABLE, L.L.P., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Morton M. Lapides, Sr. appeals from the district court’s

denial of his petition for writ of mandamus, which sought an order

directing Chief Bankruptcy Judge Schnieder to act on a motion for

recusal.     Mandamus is a drastic remedy and should only be used in

extraordinary situations. In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).   The appropriate remedy for a party aggrieved by a judgment

is appeal.    A petition for writ of mandamus is not a substitute for

an appeal.     In re Catawba Indians, 973 F.2d 1133, 1135 (4th Cir.

1992).

             Because Lapides fails to establish a clear right to the

relief he seeks, he is not entitled to mandamus relief.          Thus, we

affirm the district court’s order for the reasons stated by the

district court.    Lapides v. National City Bank of Minneapolis, No.

CA-04-467-1-WDQ (D. Md. Mar. 8, 2004). Additionally, we affirm the

district court’s order denying reconsideration.          We dispense with

oral   argument    because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -